Exhibit 10.4

AMENDMENT TO

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

            THIS AMENDMENT, dated as of June 2, 2010, to Amended and Restated
Executive Employment Agreement, dated as of December 31, 2008, between Tony
Bartel (“Executive”) and GameStop Corp. (the “Company”) (such agreement, the
“Original Agreement”).  (Defined terms used herein shall have the respective
meanings ascribed thereto in the Original Agreement.)

 

            WHEREAS, the Parties desire to modify the Original Agreement as
provided below;

 

            NOW, THEREFORE, the Parties hereby agree that the Original Agreement
shall be modified as follows:

 

1.         Executive’s Position/Duties.  Effective as of the date hereof, during
the term of the Original Agreement, including any renewal term, Executive shall
be President of the Company, and shall have all of the duties and
responsibilities of that position.

 

2.         Term of Employment.  The term of Executive’s employment shall
continue for a period of three years following the date hereof, unless
terminated earlier in accordance with Section 4 of the Original Agreement.  At
the expiration (but not earlier termination) of the term (including any renewal
term), the term of Executive’s employment shall automatically renew for an
additional period of one year, unless either party has given the other party
written notice of non-renewal at least six months prior to such expiration.

 

3.         Base Salary Compensation and Current Year Target Bonus.  During the
term of Executive’s employment, the Company shall provide Executive with a Base
Salary of no less than seven hundred fifty thousand dollars ($750,000) per year,
paid in accordance with the Company’s normal payroll policies.  Executive’s
target bonus for the current fiscal year under the Company’s Supplemental
Compensation Plan has been previously established as 100% of the Executive’s
Base Salary.

 

4.         Miscellaneous.  Except as modified by this Amendment mutatis
mutandis, all terms and conditions set forth in the Original Agreement shall
continue to apply and remain unchanged and in full force and effect, and any
reference in the Original Agreement to “this Agreement” shall mean the Original
Agreement as modified by this Amendment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



Exhibit 10.4

 

            IN WITNESS WHEREOF, the Parties have executed this Amendment as of
the date first above written.

 

EXECUTIVE:

 

 

/s/ Tony Bartel___________________

Tony Bartel

 

THE COMPANY:

 

GAMESTOP CORP.

 

 

By: /s/ Paul Raines________________

Name:  Paul Raines

Title:  Chief Executive Officer

 